DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0329272 to GEISSLER et al. (hereinafter “GEISSLER”).
Regarding claim 1, GEISSLER illustrates in at least figure 4 with associated text:
A device comprising:
a first package 402 component comprising: 
a first integrated circuit die 408;
a first encapsulant 412 at least partially surrounding the first integrated circuit die; and 
a redistribution structure 404a, 406 ([0045]: Electrical routing features of substrate 406 are not illustrated.) on the first encapsulant and coupled to the first integrated circuit die;
a second package 104 component bonded to the first package component, the second package component comprising:
an integrated passive device 104d ([0034] semiconductor device 104 may be an integrated passive device.); and
a second encapsulant 104e at least partially surrounding the integrated passive device; and 
a power module 106d ([0034]: Semiconductor device 106 may be a power module) attached to the first package component through the second package component.
Regarding claim 2, GEISSLER illustrates in figure 4 further comprising electrical connectors 404 coupled to the redistribution structure 404a, 406, the electrical connectors encircling the second package component 104.
Regarding claim 3, GEISSLER illustrates in figure 4 the second package component 104 does not comprise active devices disposed in the second encapsulant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 and 6 are rejected under 35 USC § 103 as being unpatentable over GEISSLER as applied to claim 1 above, and further in view of US Patent Application Publication No. 20070278669 to Hierholzer et al. (hereinafter “Hierholzer”).
Regarding claim 5, GEISSLER is discussed above, it does not specifically show the power module is coupled to the second package using spring-type contacts.  Hierholzer illustrates in figures 2A and 2B a power module 20 [0091] is coupled to a package 10 (with 12) using spring-type contacts 40.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for GEISSLER to have the power module coupled to the second package using spring-type contacts.  The rationale 
Regarding claim 6, Hierholzer illustrates in figures 2A and 2B a mechanical brace 50 extending through the package component 10, the mechanical brace contacting the power module 20, the mechanical brace attaching the power module to the package component.

Claims 7 and 8 are rejected under 35 USC § 103 as being unpatentable over GEISSLER as applied to claim 1 above, and further in view of US Patent Application Publication No. 2002/0012231 to BHATIA et al. (hereinafter “BHATIA”).
Regarding claim 7, GEISSLER is discussed above, it does not specifically show a thermal module attached to the first package component, wherein the second package component is disposed on a first side of the first package component, and wherein the thermal module is disposed on a second side of the first package component opposite the first side.  BHATIA illustrates in figure 1 a thermal module 18 attached to a first package component 10, wherein a second package component 12 is disposed on a first side of the first package component, and wherein the thermal module is disposed on a second side of the first package component opposite the first side.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for GEISSLER to have a thermal module on one side of the first package and the second package on the other.  The rationale for doing this is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 8, BHATIA illustrates in figure 1 further comprising a thermal interface material 26 disposed between the thermal module 18 and the first package component, wherein a mechanical brace 27 attaches the thermal module to the first package component 10.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over GEISSLER in view of US Patent Application Publication No. 2008/0064137 to O'Donnell.
Regarding claim 21, GEISSLER illustrates in figure 4 with the related text:
A device comprising:
a first package component 104, the first package component comprising:
a first integrated passive device 104d ([0034] semiconductor device 104 may be an integrated passive device.) coupled to a first redistribution structure 102; 
an encapsulant 104e over the first redistribution structure and surrounding the first integrated passive device; and
a second redistribution structure 406 over the first integrated passive device and the encapsulant;
a WLCSP 408 coupled to the second redistribution structure; and 
a second package component 106 coupled to the first package component, the second package component comprising:
a third redistribution structure 108c coupled to the first redistribution structure; and 

GEISSLER does not specifically show a power module coupled to the second redistribution structure.  O'Donnell discloses in paragraph [0005] a WLCSP can be a power module.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for GEISSLER to have a power module coupled to the second redistribution structure.  The rationale for doing this is the  simple substitution of one known element for another to obtain predictable results.
Regarding claim 22, GEISSLER discloses in paragraph [0022] the third redistribution structure 108c is coupled to the first redistribution structure 102 by solder bonds 102f .

Claims 23 and 24 are rejected under 35 USC § 103 as being unpatentable over GEISSLER in view of O'Donnell as applied to claim 21 above, and further in view of Hierholzer.
Regarding claim 23, GEISSLER and O'Donnell are discussed above, they do not specifically show the power module is coupled to the second package using spring-type contacts.  Hierholzer illustrates in figures 2A and 2B a power module 20 [0091] is coupled to a package 10 (with 12) using spring-type contacts 40.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for GEISSLER in view of O'Donnell to have the power module coupled to the second package using spring-type contacts.  The rationale for doing this is the applying a 
Regarding claim 24, Hierholzer illustrates in figures 2A and 2B a mechanical brace 50 extending through the package component 10, the mechanical brace contacting the power module 20, the mechanical brace attaching the power module to the package component.

Claims 25 and 26 are rejected under 35 USC § 103 as being unpatentable over GEISSLER in view of O'Donnell as applied to claim 1 above, and further in view of US Patent Application Publication No. 2002/0012231 to BHATIA et al. (hereinafter “BHATIA”).
Regarding claim 25, GEISSLER and O'Donnell are discussed above, they do not specifically show a thermal module attached to the first package component, wherein the second package component is disposed on a first side of the first package component, and wherein the thermal module is disposed on a second side of the first package component opposite the first side.  BHATIA illustrates in figure 1 a thermal module 18 attached to a first package component 10, wherein a second package component 12 is disposed on a first side of the first package component, and wherein the thermal module is disposed on a second side of the first package component opposite the first side.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for GEISSLER in view of O'Donnell to have a thermal module on one side of the first package and the second package on the other.  The 
Regarding claim 26, BHATIA illustrates in figure 1 further comprising a thermal interface material 26 disposed between the thermal module 18 and the first package component, wherein a mechanical brace 27 attaches the thermal module to the first package component 10.

Election/Restrictions
Claims 15 and 18-19 are allowable. The restriction requirement among species, as set forth in the Office action mailed on November 27, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of November 27, 2020 is partially withdrawn.  Claims 16-17 and 20, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claim 4, directed to non-elected species is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The current prior art does not illustrate “a plurality of package components interposed between the integrated circuit dies and the power modules, each of the package components comprising an integrated passive device (IPD).”


Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 7:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738